DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 7/30/21 and has been entered and made of record. Currently, claims 1-10 are pending.

Response to Arguments

Applicant’s arguments, see pages 5-7 of the remarks, filed 7/30/21, with respect to the rejection(s) of claim(s) 1, 9, and 10 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different combination of the currently applied references.
The applicant asserts Shiga (US 2019/0068809) fails to disclose the voice control device, the display device, and the printing device because the devices are not all housed within an image forming apparatus. Although the Examiner agrees that Shiga discloses separate voice control, display, and printing devices, the current rejection is a combination of references and as such the combination as a whole must be considered when assertion of such a claim. Lu (US 2006/0181750) discloses an image forming apparatus that contains a microphone, display, speaker, and printer. It would have been obvious to one of ordinary skill in the art to combine 

IV.    ARGUING AGAINST REFERENCES INDIVIDUALLY
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lu et al. (US 2006/0181750)  in view of Shiga et al. (US 2019/0068809) and Buser et al. (2013/0297320).
Regarding claims 1, 9, and 10, Lu discloses a non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, cause the processors to perform a method for controlling display of an image forming apparatus, a method for controlling display of an image forming apparatus for performing image forming, and an image forming apparatus comprising: 
a microphone and an audio speaker (see Fig. 1 and para 173, image-forming system 1 contains operation display section 15, which includes a microphone 15a and a speaker 15d), and
circuitry configured to 
acquire a voice instruction comprising a plurality of setting items, control a display to display a setting screen indicating a plurality of setting items (see paras 122, 162, and 173-179, print settings items can be set via spatial and language identification, updated screens with selected setting items are displayed on display unit 15c), 
14 performs printing based on settings items set via voice command); and
wherein when a portion of displayed setting items acquired via the voice instruction are partially hidden, the circuitry is further configured to update the setting screen to show at least the partially hidden part based on at least one of a voice and a user swiping gesture (see Figs. 1 and 16-18 and paras 122, 133-134, 162, 173-179, and 384-402, voice commands and/or touch screen gestures are used by a user to select settings items, such as “print date”, “margins”, and “double-sided copy”, that are then displayed to a user, the display is an updated screen showing the previously hidden setting items).
Lu does not disclose expressly acquire a voice instruction comprising a plurality of setting items uttered simultaneously to be used for executing image forming, control a display to display a setting screen indicating a plurality of setting items having been set using one or more keywords recognized from the voice instructing to set the plurality of setting items, and control the audio speaker to issue at least one of an audible verification of the voice instruction and an audible command to review the displayed setting screen.
Shiga discloses circuitry configured to 5acquire a voice instructing to set a plurality of setting items to be used for executing image forming (see Fig. 2 and paras 20, 77-79, and 123, voice control device 1001 includes a microphone 105 that allows a user to provide voice instructions for printing a document and defining print settings), 
control a display to display a setting screen indicating a plurality of setting items having been set using one or more keywords recognized from the voice instructing to set the plurality of setting items (see Fig. 3 and paras 20, 78, and 123, display apparatus 1003 includes a display unit 205 that visually provides a user with a plurality of print settings), and  

Buser discloses an image forming apparatus comprising a microphone and an audio speaker (see paras 23-24, printer 100 includes an audio input 104, such as a microphone and audio output 105, such as a speaker), and 
circuitry configured to acquire a voice instruction comprising a plurality of setting items uttered simultaneously and control the audio speaker to issue at least one of an audible verification of the voice instruction and an audible command to review the displayed setting screen (see paras 85, 89, 96-101, and 120-127, voice commands issued by a user can be detected and analyzed, a user can utter a plurality of setting items in one sentence, and return audio can be presented to the user confirming settings).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the image forming apparatus with connected microphone and audio speakers, providing verification of issued voice commands via audio confirmation from the audio speakers, as described by Buser, and the displaying of settings screens based on keyword recognition of voice commands, as described by Shiga, with the system of Lu. It would have been obvious to incorporate the voice control devices of Shiga into an image forming apparatus, as taught by Lu, including the capabilities as taught by Buser.
The suggestion/motivation for doing so would have been to provide an all in one device thereby decreasing equipment cost.
Therefore, it would have been obvious to combine Buser and Shiga with Lu to obtain the invention as specified in claims 1, 9, and 10.

Regarding claim 2, Lu further discloses wherein the circuitry is further configured to acquire a voice regarding a display mode of the setting screen displayed 15on the display, and 
Regarding claim 3, Shiga further discloses wherein the voice regarding the display mode includes a request for displaying setting of a particular one of the 2plurality of setting items having been set in the setting screen (see Fig. 2 and paras 20, 77-79, and 123, voice control device 1001 includes a microphone 105 that allows a user to provide voice instructions for printing a document and defining plurality print settings).  
Regarding claim 4, Lu further discloses wherein the circuitry is further configured to receive an operation regarding a display mode of the setting screen, and update the setting screen in response to the operation (see paras 122, 133-134, 162, 173-179, and 384-402, voice commands and/or touch screen gestures are used by a user to select settings items, such as “print date”, “margins”, and “double-sided copy”, that are then displayed to a user, the display is an updated screen showing setting items, print settings items can be set via spatial and language identification, updated screens with selected setting items are displayed on display unit 15c).  
Regarding claim 5, Shiga further discloses wherein the circuitry generates the setting screen so as to display the plurality of setting items simultaneously in one screen (see Fig. 3 and paras 20, 78, and 123, display apparatus 1003 includes a display unit 205 that visually provides a user with a plurality of print settings).  
Regarding claim 306, Shiga further discloses wherein the circuitry generates the setting screen so as to display the plurality of setting items sequentially (see Fig. 3 and paras 20, 78, 
Regarding claim 7, Shiga further discloses wherein at least a part of the setting screen is displayed on the display (see Fig. 3 and paras 20, 78, and 123, display apparatus 1003 includes a display unit 205 that visually provides a user with a plurality of print settings). 
Regarding claim 8, Shiga further discloses a server communicably connected with the image forming apparatus and configured to recognize the voice to obtain the one or more keywords (see Fig. 1 and paras 20 and 58-59, server 1006 analyzes the voice commands from voice control device 1001).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/                Primary Examiner, Art Unit 2677